Citation Nr: 1000638	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 
percent for major depressive disorder from December 30, 2003.

2.  Entitlement to an increased rating in excess of 50 
percent for evaluation of post fracture left frontal sinus.

3.  Entitlement to an increased rating in excess of 10 
percent for status post concussion with post traumatic 
headaches.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for sleep disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to special monthly compensation (SMC) based 
on Aid and Attendance/Housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Effective March 1993, the Veteran is in receipt of a total 
disability rating based on individual unemployability (TDIU).

The issues of service connection for allergic rhinitis and 
entitlement to SMC based on the need for regular aid and 
attendance of another person or by reason of being housebound 
due to service-connected disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The Veteran's depressive disorder is manifest with 
symptoms of near-continuous depression affecting the ability 
to function independently, appropriately, and effectively, 
with an inability to establish and maintain effective 
relationships. 

2.  The Veteran is in receipt of the highest schedular 
evaluation for sinusitis.

3.  The Veteran is in receipt of the highest schedular 
evaluation for a headache disorder.  

4.  The Veteran does not have a diagnosis of arthritis. 

5.  The Veteran's fatigue and insomnia are symptoms of, and 
are evaluated with, his service-connected major depressive 
disorder. 

6.  The Veteran does not have hypertension as a disability 
for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.1-4.7, 4.126, 4.130 Diagnostic Code 9434 (2009).

2.  There is no legal basis for the assignment of a schedular 
rating in excess of 50 percent for sinusitis.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, Code 6512 (2009).

3. There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for a headache disorder.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124(a), Diagnostic Code 8045 (2007).

4.  The criteria for entitlement to service connection for 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2009).

5.  The criteria for entitlement to service connection for 
chronic fatigue are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

6.  The criteria for entitlement to service connection for a 
sleep disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

7.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2004, May 2005, December 
2005, and March 2006 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in August 2004, September 2004, and 
September 2005.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Rating Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Increased Rating for Major Depressive Disorder

The Veteran contends that his major depressive disorder 
symptoms approximate the criteria for a rating in excess of 
70 percent.  The preponderance of the evidence is against the 
claim, and it will be denied. 

The RO granted the Veteran service connection for a major 
depressive disorder in an August 1993 decision and assigned a 
30 percent rating.  The Veteran filed a claim for an 
increased rating in January 2004 and the RO increased the 
disability rating to 70 percent in a November 2004 rating 
decision.   

The Veteran's depressive disorder was evaluated under 
Diagnostic Code 9434.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including major 
depressive disorder, provide a 70 percent evaluation will be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9434.

An evaluation of 100 percent is appropriate when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

VA treatment records show that the Veteran sought periodic 
treatment for depression symptoms due to the residual 
injuries of a head trauma that occurred during service.  The 
Veteran's symptoms included depression, anxiety, nausea, and 
insomnia.  

The Veteran underwent VA mental examinations in September 
2004 and September 2005.  In September 2004, he reported 
experiencing depressive symptoms as a result of his head 
trauma sustained during service in 1982.  His symptoms 
included increased headaches, nausea, dizziness, depression, 
insomnia, fatigue, and mood swings.  These symptoms occur 
constantly.  The Veteran reported that his ability to perform 
daily functions is marginal.  

Upon examination, the Veteran was found to be oriented within 
normal limits.  His appearance, hygiene, and behavior were 
appropriate.  The Veteran's affect and mood were abnormal 
with depression that affected his ability to think and act 
independently.  The Veteran described one panic attack.  
There was no evidence of delusion, hallucination, or 
obsessional rituals.  The Veteran had poor judgment and 
exhibited poor social judgment, reasoning around the use of 
alcohol and illegal drugs.  The Veteran admitted to thoughts 
of suicide prior to his last hospitalization.  The examiner 
diagnosed the Veteran with depressive disorder and assigned a 
GAF score of 45.  

The Veteran underwent another VA examination in September 
2005.  The examiner found the Veteran's affect and mood were 
abnormal with a depressed mood.  His appearance, behavior, 
and hygiene were appropriate, and his communication, speech, 
abstract thinking, and thought processes were normal.  The 
Veteran had mild impaired memory.  There was no evidence of 
suicidal ideation.  The Veteran diagnosed depressive disorder 
and assigned a GAF score of 50.   

The evidence does not show that the Veteran's major 
depression disorder symptoms approximate the criteria for a 
rating in excess of 70 percent.  The Veteran's symptoms do 
not show that he has gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or intermittent inability to perform 
activities of daily living as contemplated within the 100 
percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 
The Veteran has reported that he is constantly fatigued due 
to depressive symptoms, and that his prescribed medication 
for depression also causes such fatigue.  The Veteran's GAF 
scores are 45 and 50, reflecting serious symptoms.  See 
Diagnostic and Statistical Manual of Mental Disorders, supra.  
Thus, the Board finds that the Veteran's major depressive 
disorder symptoms more closely approximate the criteria for a 
70 percent rating, and a higher rating is denied.  

Increased Rating for Sinusitis

The Veteran also seeks an increased rating for his service-
connected sinusitis.  He claims that his symptoms approximate 
the criteria for a rating in excess of 50 percent.  The 
Veteran is in receipt of the highest schedular evaluation 
available for sinusitis.  Accordingly, his claim will be 
denied.

Entitlement to service connection for sinusitis was 
established in an April 1989 rating decision.  A 
noncompensable evaluation was assigned for this disability, 
effective from April 1988.  This evaluation was increased to 
10 percent effective May 1992, and to 50 percent, effective 
February 1993.
 
Sinusitis is evaluated under the General Rating Formula for 
Sinusitis.  Under this formula, a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Code 6512. 

The Veteran's service-connected sinusitis has been assigned 
the maximum schedular rating available for sinusitis.  38 
C.F.R. § 4.97, Diagnostic Code 6512.  As there is no legal 
basis upon which to award an increased schedular rating for 
sinusitis, the Veteran's appeal must be denied.


 
Increased Rating for a Headache Disorder as a Residual of 
Head Trauma

The Veteran asserts that his headache disorder is not 
evaluated in accordance with its severity - and argues that 
it warrants a higher rating than 10 percent.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

From the medical evidence contained in the claims folder, and 
all letters and statements submitted by the Veteran, his 
family members and acquaintances, the  Board does not doubt 
that the Veteran has a serious headache disorder.  His 
consistent subjective report has been that he experiences 
headaches on a daily basis, lasting approximately 12 hours a 
day.  He takes medication to treat the pain resulting from 
these headaches.  

However, in evaluating such disorders for application of the 
VA Schedule for Rating disorders, the Board may only consider 
the factors as enumerated in the specific rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Here, the claim must be denied because the Veteran is already 
in receipt of the maximum schedular evaluation for a headache 
disorder, (characterized by subjective complaints) and there 
is no diagnosis of multi-infarct dementia associated with 
such trauma, which is requisite for a higher rating under the 
rating schedule.  Further, as noted above, the Veteran is in 
receipt of the maximum schedular evaluation for sinusitis, 
and is rated in part upon "near constant sinusitis 
characterized by headaches [and] pain."  38 C.F.R. § 4.97, 
Diagnostic Code 6512.  

The Veteran's headache disability has been rated as 10 
percent disabling under Diagnostic Code 8045.  Diagnostic 
Code 8045 provides that purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8911).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).

The disability for which the Veteran is claiming is the 
headache disorder that is a residual of his head trauma.  The 
evidence demonstrates that the Veteran experiences severe 
headaches on a daily basis that may last 5 to 12 hours.  The 
VA examiners in August 2004 and September 2005 diagnosed him 
with status post concussion with post traumatic headaches, 
claimed as residual of head injury.  However, there is no 
competent evidence of hemiplegia, epileptiform seizures, 
facial nerve paralysis or similar symptoms so as to warrant a 
higher rating.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In any event, the Veteran is in receipt of the maximum 
schedular evaluation for sinusitis, which is based in part 
upon headaches.  In this regard, were the Veteran to be 
granted an increased rating for a headache disorder, such a 
finding would amount to "pyramiding" - the symptoms of one 
disorder for which compensation has been granted would 
overlap with another.  38 C.F.R. 4.14; see Fanning v. Brown, 
4 Vet. App. 225 (1993).  

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule 
that addresses neurological conditions and convulsive 
disorders.  The effect of this action is to provide detailed 
and updated criteria for evaluating residuals of traumatic 
brain injury (TBI).  These amendments revise 38 C.F.R. § 
4.124a, Diagnostic Code 8045 and are effective October 23, 
2008.  The amendment applies to all applications for benefits 
received by VA on or after October 23, 2008.  Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) 
(to be codified at 38 C.F.R. pt. 4).  Here, since the 
Veteran's claim for increase was received in 2003, the 
amended criteria do not apply.  

Entitlement to an Extraschedular Rating for his Service-
Connected Disorders

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran has been granted a TDIU rating, effective March 
1993.  As such, any effect on his industrial impairment has 
been considered and a rating has been granted.  The record 
reflects that the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating, to include the increased 
rating granted herein.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

As to arthritis and hypertension, the law provides that a 
veteran who has 90 days or more of service may be entitled to 
presumptive service connection of a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. § 3.307 (2009).  Arthritis (i.e., degenerative joint 
disease) and hypertension are among the chronic diseases for 
which such presumptive service connection may be granted.  38 
C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

However, it is a fundamental principle of the law that in 
order to obtain service connection for a disorder, the 
claimant must have the disability in question.  By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Arthritis

The Veteran argues that he has arthritis that was caused by 
his active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

There is no evidence of joint pain or arthritis in the 
Veteran's service treatment records.  Additionally, the 
Veteran has not submitted any evidence of treatment for 
arthritis since his discharge from service.  A March 2004 lay 
statement from the Veteran's wife reports that the Veteran 
experiences joint pain.  An assertion from the Veteran or his 
wife alone is not competent medical evidence, as they are 
laypersons without the medical knowledge or training required 
to render a diagnosis.  Espiritu, 2 Vet. App. 492.

Under both presumptive (as a chronic disorder, above) and 
direct theories of entitlement, the claim must be denied.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  Service 
connection cannot be granted, under any theory of 
entitlement, if the claimed condition is not present.  


Service Connection for Chronic Fatigue and a Sleep Disorder

The Veteran argues that he has insomnia and chronic fatigue 
that was caused by his active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A March 2004 lay statement from the Veteran's wife reports 
that the Veteran experiences chronic fatigue and insomnia; 
however, he has not produced any records from physicians 
stating that he currently is diagnosed with either of those 
conditions.  An assertion from the Veteran or his wife alone 
is not competent medical evidence, as he is a layperson 
without the medical knowledge or training required to render 
a diagnosis.  Espiritu, 2 Vet. App. 492.

Records from the Veteran's treatment for his service-
connected depressive disorder indicate that fatigue and 
insomnia are symptoms of his depressive disorder.  As 
discussed above, VA's "anti-pyramiding" rule precludes 
evaluation of the same disability under different diagnoses.  
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptoms; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban, 6 Vet. App. at 
261, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The record contains no independent diagnoses of chronic 
fatigue or insomnia or non-overlapping symptoms of either 
disorder.  Accordingly, the claims of service connection for 
chronic fatigue and a sleep disorder must be denied.


Service Connection for Hypertension

The Veteran argues that he has hypertension that was caused 
by his active military service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  
The Veteran does not have hypertension as that term is 
defined by applicable VA regulation.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).

The Veteran's service treatment records are negative for any 
evidence of treatment or diagnosis of hypertension.  They 
reflect the following readings:

Date and Circumstances			Systolic/Diastolic
August 1982					128/72
Enlistment Examination

October 1983					84/60, 100/60
Emergency Care record

VA medical records post service reflect the following 
readings:

Date and Circumstances			Systolic/Diastolic

April 2000 					144/88

January 2002 				138/92

January 2004 				112/74

January 2004		 			149/119, 146/93
Emergency Room records

April 2004					148/101, 126/73
Emergency Room records

June 2004 					120/80

July 2004 					120/80

July 2005 					120/84

The clinical test results from service showed normal blood 
pressure, and there is likewise no evidence of hypertension 
manifested to at least a compensable degree within one-year 
of service discharge to warrant a presumption of service 
incurrence.  See 38 C.F.R. §§ 3.307, 3.309(a).  

There is no evidence to indicate that the Veteran has had any 
high blood pressure reading either in, or since his discharge 
from service.  While a lay statement from the Veteran's wife 
reports that the Veteran experiences high blood pressure,  
there are no records from physicians stating that he 
currently is diagnosed with hypertension.  An assertion from 
the Veteran or his wife alone is not competent medical 
evidence, as they are laypersons without the medical 
knowledge or training required to render a diagnosis.  
Espiritu, 2 Vet. App. 492.

The claim is therefore denied. 

ORDER

A rating in excess of 70 percent for major depressive 
disorder is denied.

A rating in excess of 50 percent for sinusitis is denied.  

A rating in excess of 10 percent for a headache disorder is 
denied.  

Service connection for arthritis is denied.

Service connection for chronic fatigue is denied.

Service connection for a sleep disorder is denied.

Service connection for hypertension is denied.



REMAND

The Veteran's claim of service connectioin for allergic 
rhinitis must be remanded for a VA medical opinion to clarify 
whether the Veteran's current symptoms are a result of his 
active service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).

The Veteran's service treatment records reflect that he 
experienced sinus problems in February 1982.  A post-service 
treatment record from May 2001 indicates that the Veteran has 
a diagnosis of perennial allergic rhinitis and headaches, 
which may be exacerbated by his rhinitis.  A VA examination 
is necessary to determine if this condition is etiologically 
related to the sinus problems during his period of active 
service

Additionally, the Veteran claims that he warrants SMC based 
on the need for regular aid and attendance of another or by 
reason of being housebound due to service-connected 
disabilities.

At the Veteran's September 2004 VA examination, the examiner 
stated that the Veteran occasionally has some interference 
performing the activities of daily living and may require 
some assistance in completing activities of daily living.  
The claims file reflects that the Veteran has not been 
afforded a VA aid and attendance examination with claims file 
review.  Accordingly, the Board finds that the Veteran should 
be afforded such an examination in order that the evaluation 
of is fully informed.  Green v. Derwinski, 1 Vet.  App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his service- 
connected disabilities that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file. The RO/AMC should then 
associate them with the claims folder.

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will schedule the Veteran for VA 
examination by an appropriately-
qualified physician(s) to determine 
whether the Veteran's allergic rhinitis 
had its onset during his period of 
active military service.  The RO/AMC 
will also schedule an aid and attendance 
examination. 

The following considerations will govern 
the examination(s):

(a) 	The claims folder, and a copy of 
this remand will be reviewed by 
each examiner in conjunction with 
the examination, and the 
examiner(s) must acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

(b)	The examiner must provide an 
opinion as to whether the Veteran 
currently has allergic rhinitis 
that is related to any incident of 
active military service.  

(c)   	The examiner should state an 
opinion as to whether the Veteran 
requires the regular aid and 
attendance of another person to 
perform daily self care tasks such 
as bathing, dressing, attending to 
the wants of nature, or feeding 
himself, or to protect him from the 
hazards of his daily environment, 
due to his service connected 
disabilities. 

(d)	A rationale for any opinions 
expressed should be provided.  If 
any examiner(s) is (are) unable to 
state an opinion without a resort 
to speculation, he or she should so 
state. 

(e) 	Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. The RO/AMC will readjudicate the 
issues of service connection for 
allergic rhinitis and aid and attendance 
or housebound on appeal. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).

4. If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal.  They 
should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


